         Case 2:16-cv-02105-JAR Document 603 Filed 08/04/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                      )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 16-2105-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )
                                                )
PARKER BEDNASEK, et al.,                        )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 15-9300-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )


                  JOINT STATUS REPORT REGARDING MEDIATION


       The parties in the above-captioned matters jointly submit this status report.

       On Tuesday July 20, 2021, the parties engaged in mediation before John Phillips

regarding Plaintiffs’ motions for attorneys’ fees. At the conclusion of the mediation, the parties

agreed in principle to a settlement of the pending motions, with a term sheet providing for a final

settlement agreement within 10 days. On Sunday July 25, counsel for Plaintiff Bednasek e-

mailed a draft settlement agreement to counsel for Defendant.
         Case 2:16-cv-02105-JAR Document 603 Filed 08/04/21 Page 2 of 4




       On August 3, counsel for Defendant e-mailed Plaintiffs’ counsel stating that he is

awaiting internal approval of a proposed revised settlement agreement. Upon receipt of

Defendant’s proposed revised settlement agreement, Plaintiffs’ counsel will need several days to

review Defendant’s proposed revisions, and will promptly advise Court when a final agreement

has been reached.




Respectfully submitted, this 4th day of August, 2021.


/s/ Stanley R. Parker
Stanley R. Parker, KS (#10971)
Office of the Attorney General
Assistant Attorney General/Trial Counsel
120 SW 10th Avenue, 2nd Floor
Topeka, Kansas, 66612-1597
Phone: (785) 368-8423
Fax: (785) 291-3767
stanley.parker@ag.ks.gov

Counsel for Defendant
Secretary of State Scott Schwab



 /s/ Sharon Brett                                /s/ Dale E. Ho
 SHARON BRETT (#28696)                           DALE E. HO*
 American Civil Liberties Union of Kansas        R. ORION DANJUMA*
 6701 W 64th St., Suite 210                      SOPHIA LIN LAKIN*
 Overland Park, KS 66202                         American Civil Liberties Union Foundation,
 Phone: (913) 490-4100                           125 Broad St.
 Fax: (913) 490-4119                             New York, NY 10004
 sbrett@aclukansas.org                           Phone: (212) 549-2693
                                                 dale.ho@aclu.org
                                                 odanjuma@aclu.org
                                                 slakin@aclu.org
        Case 2:16-cv-02105-JAR Document 603 Filed 08/04/21 Page 3 of 4




NEIL A. STEINER*                       ANGELA M. LIU*
Dechert LLP                            Dechert LLP
1095 Avenue of the Americas            35 West Wacker Drive
New York, NY 10036                     Suite 3400
T: (212) 698-3822                      Chicago, Illinois 60601-1608
F: (212) 698-3599                      Phone: (312) 646 5816
neil.steiner@dechert.com               Fax: (312) 646 5858
                                       angela.liu@dechert.com


Counsel for Fish Plaintiffs            * admitted pro hac vice



                                    DENTONS US LLP

                                    /S/ Mark P. Johnson          _
                                    Mark P. Johnson Ks Bar #22289
                                    Curtis E. Woods Mo. Bar # 27065 (pro hac vice)
                                    Dentons US LLP
                                    4520 Main Street
                                    Suite 1100
                                    Kansas City, MO 64111
                                    816/460-2400
                                    816/531-7545 (fax)
                                    mark.johnson@dentons.com
                                    curtis.woods@dentons.com
                                    samantha.wenger@dentons.com


                                    Mark Emert #22186
                                    FAGAN EMERT L.L.C.
                                    730 New Hampshire Street, Suite 210
                                    Lawrence, KS 66044
                                    (785) 331-0300 – Telephone
                                    (785) 331-0303 – Facsimile
                                    memert@fed-firm.com

                                    Attorneys for Plaintiff Parker Bednasek
         Case 2:16-cv-02105-JAR Document 603 Filed 08/04/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on this 4th day of August, 2021, I electronically

filed the foregoing document using the CM/ECF system, which automatically sends notice and a

copy of the filing to all counsel of record.

                                               /s/ Sharon Brett
                                               SHARON BRETT
                                               Attorney for Fish Plaintiffs
